Citation Nr: 1145864	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  01-06 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to an effective date prior to December 31, 1999, for service connection for the Veteran's various disabilities.  

4.  Entitlement to an initial disability rating greater than 30 percent for arthritis of the right hip.  

5.  Whether the bilateral factor, 38 C.F.R. § 4.26, was properly considered in evaluating the veteran's service-connected disabilities.  

6.  Entitlement to special monthly compensation under the provisions of 38 U.S.C. § 1114(s).  

7.  Entitlement to service connection for gout.  

8.  Entitlement to service connection for osteoarthritis of the left and right first toes, left fifth toe, left fifth finger, and spine.  

9.  Entitlement to two separate 10 percent ratings for tinnitus in each ear.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty from February 1966 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Board notes that, in a July 2010 written statement, the Veteran appeared to raise a claim of entitlement to an increased disability rating and earlier effective date for the award of service connection for nephroscoliosis, currently evaluated as 30 percent disabling, effective November 29, 2002.  The RO has not yet adjudicated this claim.  As such, it is not properly before the Board and is referred to the RO for appropriate action.

This case was remanded by the Board in December 2004 for additional due process considerations and development.  As discussed in detail below, the issues of entitlement to service connection for gout, osteoarthritis, and hyperlipidemia and entitlement to an increased disability evaluation for arthritis of the right hip, as well as entitlement to earlier effective dates, special monthly compensation, and consideration of the bilateral factor are addressed in the REMAND portion of the decision below.  These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.

Subsequent to the Board's remand, the Veteran requested a Board hearing at the RO (Travel Board hearing).  However, the Veteran withdrew his request for a new Board hearing in a July 2011 statement.  38 C.F.R. § 20.704(e).  Accordingly, the Veteran's appeal will proceed at this time.


FINDINGS OF FACT

1.  On July 25, 2011, prior to the promulgation of a decision in the appeal of the Veteran's claims of entitlement to service connection for bilateral hearing loss and osteoarthritis of the left fifth finger, the Board received notification from the appellant that a withdrawal of these appeals is requested.

2.  On July 25, 2011, prior to the promulgation of a decision in the appeal of the Veteran's claim of entitlement to an increased initial disability rating for tinnitus, the Board received notification from the appellant that a withdrawal of this appeal is requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of claims of entitlement to service connection for bilateral hearing loss and osteoarthritis of the left fifth finger, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2. The criteria for withdrawal of a Substantive Appeal of claim of entitlement to an increased initial disability rating for tinnitus, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received July 25, 2011, the appellant indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for bilateral hearing loss and osteoarthritis of the left fifth finger, as well as his appeal of the issue of entitlement to an increased disability rating for tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.


ORDER

The appeal of the issue entitlement to service connection for bilateral hearing loss is dismissed.

The appeal of the issue entitlement to service connection for osteoarthritis of the left fifth finger is dismissed.

The appeal of the issue entitlement to an increased initial disability rating for tinnitus is dismissed.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The RO has not complied with the Board's December 2004 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  As noted in the previous Board remand, the Veteran, at and subsequent to his May 2004 hearing before the undersigned, submitted additional evidence concerning the issues of entitlement to service connection for hyperlipidemia, entitlement to increased disability evaluations for arthritis of the right hip, and entitlement to earlier effective dates, as well as entitlement to special monthly compensation and consideration of the bilateral factor.  At that time, he did not waive his right to have this additional evidence initially considered by the RO (AMC), and the Board informed the RO that the RO (AMC) must first consider this additional evidence and issue another supplemental statement of the case (SSOC), as appropriate; however, the RO has not completed such readjudication, and no such SSOC is of record.  See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

Additionally, the Board notes that the Veteran has not yet been afforded VA examinations regarding his claim of entitlement to service connection for gout, in order to determine whether this claimed disability is related to his military service.  Likewise, the Board notes that the Veteran has been afforded a VA examination regarding his claim of entitlement to service connection for his osteoarthritis complaints, in November 2003, but points out that this examination found that the Veteran had osteoarthritis, without a clear opinion as to whether the Veteran's osteoarthritis is related to his service.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed gout and osteoarthritis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his gout, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his gout is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his osteoarthritis of the spine and bilateral first toes, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his osteoarthritis of the spine and bilateral first toes is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Following completion of the above, the RO should readjudicate all of the Veteran's claims with application of all appropriate laws and regulations.  Consideration must be given to all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If any of the claims remain denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


